DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks filed 2 September 2022 have been fully considered but are not persuasive.  
Applicant argues that the argument is moot in view of the new claims.  New grounds of rejection in light of amendments are presented below.
Applicant argues that the recitation of a touch screen display renders the steps incapable of being performed in the mind.  Examiner respectfully disagrees.  The claims are silent as to how the pattern of prior uses is determined.  Even considering the use of a touch screen display, a person is capable of determining a pattern of prior uses as claimed by watching a person use a touch screen display.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 

As per claims 1 and 20:
The limitation of “determining, by a processor of a server, a pattern of prior uses wherein: the pattern of prior uses includes a pattern of prior uses of the first vehicle service tool by a particular user or multiple users, the pattern of prior uses indicates a particular information set identifier absent from a default ordered group of information set identifiers corresponding to an additional search term was selected by the particular user or the multiple users using the touch screen display to customize a presentation of vehicle service information on the touch screen display based on the additional search term, and the additional search term comprises: (i) a symptom identifier, but not a vehicle component identifier, (ii) the vehicle component identifier, but not the symptom identifier, or (iii) the symptom identifier and the vehicle component identifier,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this limitation encompasses a person forming a judgment as to the pattern.
The limitation of “determining, by the processor, a default ordered group of information set identifiers corresponding to the additional search term,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this limitation encompasses a person forming a judgment as to which information set identifiers are relevant to the additional search term, and forming a judgment as to the order of said information set identifiers.
The limitation of “altering, by the processor, the default ordered group of information set identifiers to generate an altered ordered group of information set identifiers based at least in part on the pattern of prior uses by adding the particular information set identifier to the default ordered group of information set identifiers,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “altering” in the context of this limitation encompasses a person observing prior use of the tool, and forming a judgment as to which information set identifiers are relevant to the prior use of the tool.
The limitation of “determining, by the processor, multiple information sets to populate within a web page having multiple containers for responding to the request, wherein determining the multiple information sets comprises determining, for each information set identifier of the altered ordered group of information set identifiers, an information set of vehicle service information pertaining to (i) the subset of vehicles, (ii) the additional search term, and (iii) the respective information set category associated with the information set identifier,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this limitation encompasses a person forming a judgment as to which information sets are relevant to the vehicles, the additional search term, and the information set category.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. 
The claims recite an additional element of “a first vehicle service tool connectable to a server to request vehicle service information from the server.”  “Connecting” is recited at a high level of generality (i.e., as a generic computer function of sending and receiving data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  
The claims recite an additional element of “the first vehicle service tool includes a user interface having a touch screen display.”  The recitation of a touch screen display generically limits the invention to a particular technological environment such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
The claims recite an additional element of “the user interface is configured for entering selections of one or more information set identifiers via contact with the touch screen display for customization of a presentation of vehicle service information on the touch screen display, and each information set identifier is associated with a respective information set category indicative of a particular type of vehicle service information.”  “Entering” is recited at a high level of generality (i.e., as a generic computer function of receiving input) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  As well, this is insignificant extra-solution activity as it is merely selecting a particular type of data to be manipulated.
The claims recite an additional element of “receiving, by the processor server, a request sent from the first vehicle service tool, wherein the request comprises vehicle identifying information, a vehicle service tool identifier that distinguishes the first vehicle service tool from other vehicle service tools, and the additional search term, the vehicle identifying information identifies a subset of vehicles within a set of all vehicles, the symptom identifier identifies a symptom exhibitable within each vehicle of the subset of vehicles, and the vehicle component identifier identifies a component on each vehicle of the subset of vehicles.”  “Receiving” is recited at a high level of generality (i.e., as a generic computer function of sending data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  As well, “receiving” is insignificant extra-solution data gathering.
The claims recite an additional element of “transmitting, by the server to the first vehicle service tool, the response to the request, the response comprising data indicative of the altered ordered group of information set identifiers and the determined multiple information sets.”  “Transmitting” is recited at a high level of generality (i.e., as a generic computer function of sending data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  As well, “transmitting” is insignificant extra-solution data output.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional elements are no more than mere instructions to apply the exception using a generic computer component and insignificant extra-solution activity.  Neither mere instructions to apply an exception using a generic computer component nor insignificant extra-solution activity can provide an inventive concept.
The claims are not patent eligible.

Claim 2 recites wherein the prior use of the first vehicle service tool is by a particular user of the first vehicle service tool.
The limitation “wherein the pattern pf prior uses of the first vehicle service tool is a pattern of uses by a particular user of the first vehicle service tool,” as drafted, is directed to a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That the user is a particular user does not make observing and forming a judgment about the prior use any less abstract.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application, nor does the claim amount to significantly more than the judicial exception.
The claim is not patent eligible.

Claim 3 recites prior to receiving the request: receiving, feedback data from the first vehicle service tool, wherein the feedback data is indicative of one or more information sets previously selected while displayed by the first vehicle service tool.
The claim recites an additional element of “prior to receiving the request: receiving, feedback data from the first vehicle service tool, wherein the feedback data is indicative of one or more information sets previously selected while displayed by the first vehicle service tool.”  “Receiving” is recited at a high level of generality (i.e., as a generic computer function of receiving data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  As well, “receiving” is insignificant extra-solution data gathering.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than mere instructions to apply the exception using a generic computer component and insignificant extra-solution activity.  Neither mere instructions to apply an exception using a generic computer component nor insignificant extra-solution activity can provide an inventive concept.
The claim is not patent eligible.

Claim 4 recites wherein the feedback data includes temporal feedback data indicative of an amount of time of user engagement with an information set.
The claim recites an additional element of “the feedback data includes temporal feedback data indicative of an amount of time of user engagement with an information set.”  This limitation, directed to the type of data to be received, is insignificant extra-solution activity.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is insignificant extra-solution activity.  Insignificant extra-solution activity cannot provide an inventive concept.
The claim is not patent eligible.

Claim 5 recites altering the default ordered group of information set identifiers further includes altering a hierarchical order of information sets of the multiple information sets.
The limitation “altering the default ordered group of information set identifiers further includes altering a hierarchical order of information sets of the multiple information sets,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “altering” in the context of this limitation encompasses a person forming a judgment as to the hierarchical order of the information sets.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application, nor does the claim amount to significantly more than the judicial exception.
The claim is not patent eligible.

Claim 6 recites wherein determining the default ordered group of information set identifiers based at least in part on the additional search term comprises determining, from among multiple selectable ordered groups of information set identifiers, a selectable ordered group of information set identifiers associated with the additional search term, wherein the multiple selectable ordered groups of information set identifiers comprise a first ordered group of multiple information set identifiers associated with the symptom identifier, but not the vehicle component identifier, a second ordered group of multiple information set identifiers associated with the vehicle component identifier, but not the symptom identifier, and a third ordered group of multiple information set identifiers associated with the symptom identifier and the vehicle component identifier, wherein the default ordered group of information set identifiers comprises (i) the first ordered group of multiple information set identifiers if the additional search term comprises the symptom identifier, but not the vehicle component identifier, (ii) the second ordered group of multiple information set identifiers if the additional search term comprises the vehicle component identifier, but not the symptom identifier, or (iii) the third ordered group of multiple information set identifiers if the additional search term comprises the symptom identifier and the vehicle component identifier, and wherein each information set identifier in each of the multiple selected ordered groups of information set identifiers is associated with a different category of vehicle service information.
The limitation “wherein determining the default ordered group of information set identifiers based at least in part on the additional search term comprises determining, from among multiple selectable ordered groups of information set identifiers, a selectable ordered group of information set identifiers associated with the additional search term,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this limitation encompasses a person forming a judgment as to which information sets are relevant to the search term.
The limitation “wherein the multiple selectable ordered groups of information set identifiers comprise a first ordered group of multiple information set identifiers associated with the symptom identifier, but not the vehicle component identifier, a second ordered group of multiple information set identifiers associated with the vehicle component identifier, but not the symptom identifier, and a third ordered group of multiple information set identifiers associated with the symptom identifier and the vehicle component identifier,” as drafted, is directed to a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  The types of information being judged – having semantic meaning only to the human mind – is capable of being considered in the mind.
The limitation “wherein the default ordered group of information set identifiers comprises (i) the first ordered group of multiple information set identifiers if the additional search term comprises the symptom identifier, but not the vehicle component identifier, (ii) the second ordered group of multiple information set identifiers if the additional search term comprises the vehicle component identifier, but not the symptom identifier, or (iii) the third ordered group of multiple information set identifiers if the additional search term comprises the symptom identifier and the vehicle component identifier,” as drafted, is directed to a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  The types of information being judged – having semantic meaning only to the human mind – is capable of being considered in the mind.
The limitation “wherein each information set identifier in each of the multiple selected ordered groups of information set identifiers is associated with a different category of vehicle service information,” as drafted, is directed to a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  The types of information being judged – having semantic meaning only to the human mind – is capable of being considered in the mind.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application, nor does the claim amount to significantly more than the judicial exception.
The claim is not patent eligible.

Claim 7 recites wherein each of the first ordered group of multiple information set identifiers, the second ordered group of multiple information set identifiers, and the third ordered group of multiple information set identifiers comprise identical information set identifiers, but in a different order.
The limitation “wherein each of the first ordered group of multiple information set identifiers, the second ordered group of multiple information set identifiers, and the third ordered group of multiple information set identifiers comprise identical information set identifiers, but in a different order,” as drafted, is directed to a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That the information set identifiers are in different orders is abstract.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application, nor does the claim amount to significantly more than the judicial exception.
The claim is not patent eligible.

Claim 8 recites wherein the first ordered group of multiple information set identifiers comprises at least one information set identifier not within either of the second ordered group of multiple information set identifiers and the third ordered group of multiple information set identifiers, wherein the second ordered group of multiple information set identifiers comprises at least one information set identifier not within either of the first ordered group of multiple information set identifiers and the third ordered group of multiple information set identifiers, and wherein the third ordered group of multiple information set identifiers comprises at least one information set identifier not within either of the first ordered group of multiple information set identifiers and the second ordered group of multiple information set identifiers.
The limitations “wherein the first ordered group of multiple information set identifiers comprises at least one information set identifier not within either of the second ordered group of multiple information set identifiers and the third ordered group of multiple information set identifiers,” “wherein the second ordered group of multiple information set identifiers comprises at least one information set identifier not within either of the first ordered group of multiple information set identifiers and the third ordered group of multiple information set identifiers,” and “wherein the third ordered group of multiple information set identifiers comprises at least one information set identifier not within either of the first ordered group of multiple information set identifiers and the second ordered group of multiple information set identifiers,” as drafted, is directed to a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That the information set identifiers contain different information is abstract.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application, nor does the claim amount to significantly more than the judicial exception.
The claim is not patent eligible.

Claim 9 recites determining, by the processor of the server, a set of rules that define a searching order for determining the multiple information sets from within a database of vehicle service information, wherein if the default ordered group of information set identifiers comprises the first ordered group of multiple information set identifiers then the searching order is arranged as the vehicle identifying information and then the symptom identifier or the symptom identifier and then the vehicle identifying information, otherwise if the default ordered group of information set identifiers comprises the second ordered group of multiple information set identifiers then the searching order is arranged as the vehicle identifying information and then the vehicle component identifier or the vehicle component identifier and then the vehicle identifying information, or if the default ordered group of information set identifiers comprises the third ordered group of multiple information set identifiers then the searching order is arranged as: (i) the vehicle identifying information, then the symptom identifier, and then the vehicle component identifier, (ii) the vehicle identifying information, then the vehicle component identifier, and then the symptom identifier, (iii) the symptom identifier, then the vehicle identifying information, and then the vehicle component identifier, (iv) the symptom identifier, then the vehicle component identifier, and then the vehicle identifying information, (v) the vehicle component identifier, then the vehicle identifying information, and then the symptom identifier, or (vi) the vehicle component identifier, then the symptom identifier, and then the vehicle identifying information, and wherein determining the multiple information sets comprises searching the database of vehicle service information based at least in part on the searching order.
The limitation “determining, by the processor of the server, a set of rules that define a searching order for determining the multiple information sets from within a database of vehicle service information,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this limitation encompasses a person looking up rules.
The limitation “wherein if the default ordered group of information set identifiers comprises the first ordered group of multiple information set identifiers then the searching order is arranged as the vehicle identifying information and then the symptom identifier or the symptom identifier and then the vehicle identifying information, otherwise if the default ordered group of information set identifiers comprises the second ordered group of multiple information set identifiers then the searching order is arranged as the vehicle identifying information and then the vehicle component identifier or the vehicle component identifier and then the vehicle identifying information, or if the default ordered group of information set identifiers comprises the third ordered group of multiple information set identifiers then the searching order is arranged as: (i) the vehicle identifying information, then the symptom identifier, and then the vehicle component identifier, (ii) the vehicle identifying information, then the vehicle component identifier, and then the symptom identifier, (iii) the symptom identifier, then the vehicle identifying information, and then the vehicle component identifier, (iv) the symptom identifier, then the vehicle component identifier, and then the vehicle identifying information, (v) the vehicle component identifier, then the vehicle identifying information, and then the symptom identifier, or (vi) the vehicle component identifier, then the symptom identifier, and then the vehicle identifying information,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Which rules are determined by following the mental process is abstract.
The limitation “wherein determining the multiple information sets comprises searching the database of vehicle service information based at least in part on the searching order,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “searching” in the context of this limitation encompasses a person making observations of information sets in a particular order.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application, nor does the claim amount to significantly more than the judicial exception.
The claim is not patent eligible.

Claim 10 recites wherein a particular information set associated with a particular information set identifier of the altered ordered group of information set identifiers comprises a first article and a link to the first article, wherein the particular information set comprises vehicle service information for display in an accordion expandable from a first size to a second size and reducible from the second size to the first size, wherein the second size is larger than the first size, wherein the link to the first article is displayed in the accordion set to the first size, wherein the method further comprises: receiving, by the processor, a selection of the link to the first article; and causing, by the processor in response to receiving the selection, the accordion to expand from the first size to the second size, retrieve the first article from the link to the first article, and display the first article in the accordion set to the second size.
The claim recites the additional limitation “wherein a particular information set associated with a particular information set identifier of the altered ordered group of information set identifiers comprises a first article and a link to the first article.”  This limitation, directed to the type of data to be received, is insignificant extra-solution activity.
The claim recites the additional limitation “wherein the particular information set comprises vehicle service information for display in an accordion expandable from a first size to a second size and reducible from the second size to the first size, wherein the second size is larger than the first size, wherein the link to the first article is displayed in the accordion set to the first size.”  This limitation, directed to an aesthetic presentation of the search results, is insignificant extra-solution activity.
The claim recites the additional limitation “receiving, by the processor, a selection of the link to the first article.”  “Receiving” is recited at a high level of generality (i.e., as a generic computer function of manipulating a user interface) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
The claim recites the additional limitation “causing, by the processor in response to receiving the selection, the accordion to expand from the first size to the second size, retrieve the first article from the link to the first article, and display the first article in the accordion set to the second size.”  “Expanding” is directed to an aesthetic presentation of the search results, and as such is insignificant extra-solution activity.  “Retrieving” is recited at a high level of generality (i.e., as a generic computer function of receiving data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  As well, “receiving” is insignificant extra-solution data gathering.  “Displaying” is recited at a high level of generality (i.e., as a generic computer function of outputting data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  As well, “displaying” is insignificant extra-solution data gathering.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional elements are no more than mere instructions to apply the exception using a generic computer component and insignificant extra-solution activity.  Neither mere instructions to apply an exception using a generic computer component nor insignificant extra-solution activity can provide an inventive concept.
The claim is not patent eligible.

Claim 11 recites wherein the multiple information sets comprise at least one information set selected from the group consisting of: a technical service bulletin information set, a component connector information set, a wiring diagram information set, a line routing information set, a remove and replace procedure information set, a component operation information set, a vehicle component calibration information set, a component location information set, an additional replaced part information set, a commonly replaced parts information set, a real-fix tip information set, a specification information set, a common test strategies information set, an OEM code data and test procedure information set, a part and labor information set, an associated vehicle component information set, a post-repair information set, a collision repair information set, a parameter identifier data information set, and a vehicle scan tool function information set.
The limitation “wherein the multiple information sets comprise at least one information set selected from the group consisting of: a technical service bulletin information set, a component connector information set, a wiring diagram information set, a line routing information set, a remove and replace procedure information set, a component operation information set, a vehicle component calibration information set, a component location information set, an additional replaced part information set, a commonly replaced parts information set, a real-fix tip information set, a specification information set, a common test strategies information set, an OEM code data and test procedure information set, a part and labor information set, an associated vehicle component information set, a post-repair information set, a collision repair information set, a parameter identifier data information set, and a vehicle scan tool function information set.” as drafted, is directed to a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That the information sets contain different information with different semantic meaning is abstract.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application, nor does the claim amount to significantly more than the judicial exception.
The claim is not patent eligible.

Claim 12 recites wherein the additional search term comprises at least the symptom identifier, the method further comprising: receiving, at the processor of the server, a set of vehicle data sent by a second vehicle service tool, wherein the set of vehicle data comprises the vehicle identifying information, the symptom identifier, and parameter identifier (PID) data generated by a vehicle of the subset of vehicles; associating, by the processor of the server, the set of vehicle data with tags indicative of the vehicle identifying information, the symptom identifier, and a PID category; and storing, within a database of information sets, the set of vehicle data and the associated tags, wherein an information set category associated with a particular information set identifier of the altered ordered group of information set identifiers comprises the PID category, and wherein the information set associated with the particular information set identifier comprises the PID data. 
The limitation “wherein the additional search term comprises at least the symptom identifier,” as drafted, is directed to a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  The thing being searched is a symptom does not change the fact that a person can form a judgment as to which information sets are relevant to the identified symptom.
The limitation “associating, by the processor of the server, the set of vehicle data with tags indicative of the vehicle identifying information, the symptom identifier, and a PID category,” as drafted, is directed to a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “associating” in the context of this limitation encompasses a person forming a judgment that a particular tag is relevant to a particular set of vehicle data.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. 
The claims recite an additional element of “receiving, at the processor of the server, a set of vehicle data sent by a second vehicle service tool, wherein the set of vehicle data comprises the vehicle identifying information, the symptom identifier, and parameter identifier (PID) data generated by a vehicle of the subset of vehicles.”  “Receiving” is recited at a high level of generality (i.e., as a generic computer function of sending data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  As well, “receiving” is insignificant extra-solution data gathering.
The claims recite an additional element of “storing, within a database of information sets, the set of vehicle data and the associated tags.”  “Storing” is recited at a high level of generality (i.e., as a generic computer function of storing data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
The claims recite an additional element of “wherein an information set category associated with a particular information set identifier of the altered ordered group of information set identifiers comprises the PID category.”  This limitation, directed to the type of data, is insignificant extra-solution activity.
The claims recite an additional element of “wherein the information set associated with the particular information set identifier comprises the PID data.”  This limitation, directed to the type of data, is insignificant extra-solution activity.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional elements are no more than mere instructions to apply the exception using a generic computer component and insignificant extra-solution activity.  Neither mere instructions to apply an exception using a generic computer component nor insignificant extra-solution activity can provide an inventive concept.
The claim is not patent eligible.

Claim 13 recites wherein the first vehicle service tool is the second vehicle service tool.
The claim recites an additional limitation “wherein the first vehicle service tool is the second vehicle service tool.”  As claimed, the tool is a generic computer.  That the tools are one and the same is insignificant insofar as it is merely selecting a particular data source.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than mere instructions to apply the exception using a generic computer component and insignificant extra-solution activity.  Neither mere instructions to apply an exception using a generic computer component nor insignificant extra-solution activity can provide an inventive concept.
The claim is not patent eligible.

Claim 14 recites receiving, at the processor of the server, untagged vehicle service information; determining, by the processor of the server, at least a portion of the untagged vehicle service information pertains to (i) the subset of vehicles, the symptom identifier or the vehicle component identifier, and (ii) a particular information set category; generating, by the processor of the server, tagged vehicle service information by associating at least the portion of the untagged vehicle service information with tags indicative of (i) the vehicle identifying information, the symptom identifier, or the vehicle component identifier, and (ii) the particular information set category; and storing, within a database of information sets, the tagged vehicle service information, wherein the multiple information sets comprise the tagged vehicle service information.
The limitation “determining, by the processor of the server, at least a portion of the untagged vehicle service information pertains to (i) the subset of vehicles, the symptom identifier or the vehicle component identifier, and (ii) a particular information set category,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this limitation encompasses a person forming a judgment, e.g., that the information pertains to a vehicle.
The limitation “generating, by the processor of the server, tagged vehicle service information by associating at least the portion of the untagged vehicle service information with tags indicative of (i) the vehicle identifying information, the symptom identifier, or the vehicle component identifier, and (ii) the particular information set category,” as drafted, is directed to a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “associating” in the context of this limitation encompasses a person forming a judgment that a particular tag is relevant to a particular set of vehicle data.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. 
The claim recites an additional element of “receiving, at the processor of the server, untagged vehicle service information.”  “Receiving” is recited at a high level of generality (i.e., as a generic computer function of sending data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  As well, “receiving” is insignificant extra-solution data gathering.
The claim recites an additional element of “storing, within a database of information sets, the tagged vehicle service information.”  “Storing” is recited at a high level of generality (i.e., as a generic computer function of storing data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
The claim recites an additional element of “wherein the multiple information sets comprise the tagged vehicle service information.”  This limitation, directed to the type of data, is insignificant extra-solution activity.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional elements are no more than mere instructions to apply the exception using a generic computer component and insignificant extra-solution activity.  Neither mere instructions to apply an exception using a generic computer component nor insignificant extra-solution activity can provide an inventive concept.
The claim is not patent eligible.

Claim 15 recites wherein the untagged vehicle service information comprises at least one repair order indicative of a prior repair made to a vehicle.
The claim recites an additional element of “wherein the untagged vehicle service information comprises at least one repair order indicative of a prior repair made to a vehicle.”  This limitation, directed to the type of data, is insignificant extra-solution activity.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than insignificant extra-solution activity.  Insignificant extra-solution activity can provide an inventive concept.
The claim is not patent eligible.

Claim 16 recites wherein the data indicative of the altered ordered group of information set identifiers comprises for each information set identifier of the altered ordered group of information set identifiers (i) an identifier indicative of the information set or the respective information set category associated with the information set identifier, and (ii) a display order position indicative of a display position relative to display positions of other information set identifiers of the ordered group of information set identifiers.
The claim recites an additional element of “wherein the data indicative of the altered ordered group of information set identifiers comprises for each information set identifier of the altered ordered group of information set identifiers (i) an identifier indicative of the information set or the respective information set category associated with the information set identifier, and (ii) a display order position indicative of a display position relative to display positions of other information set identifiers of the ordered group of information set identifiers.”  This limitation, directed to the type of data, is insignificant extra-solution activity.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than insignificant extra-solution activity.  Insignificant extra-solution activity can provide an inventive concept.
The claim is not patent eligible.

Claim 17 recites receiving, by the first vehicle service tool, the web page in response to the request; and displaying, by the touch screen display of the first vehicle service tool, the altered ordered group of information set identifiers and at least a portion of the multiple information sets received as part of the response to the request.
The claim recites an additional element of “receiving, by the first vehicle service tool, the web page in response to the request.”  “Receiving” is recited at a high level of generality (i.e., as a generic computer function of sending data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
The claim recites an additional element of “displaying, by the touch screen display of the first vehicle service tool, the altered ordered group of information set identifiers and at least a portion of the multiple information sets received as part of the response to the request.”  “Displaying” is recited at a high level of generality (i.e., as a generic computer function of presenting output) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional elements are no more than mere instructions to apply the exception using a generic computer component and insignificant extra-solution activity.  Neither mere instructions to apply an exception using a generic computer component nor insignificant extra-solution activity can provide an inventive concept.
The claim is not patent eligible.

Claim 18 recites wherein the web page comprises data for displaying ordered group of information set identifiers and the multiple information sets in a particular display format in which vehicle service information of each of the multiple information sets is displayed in a data container of a display page.
The claim recites an additional element of “wherein the web page comprises data for displaying ordered group of information set identifiers and the multiple information sets in a particular display format in which vehicle service information of each of the multiple information sets is displayed in a data container of a display page.”  “Displaying” is recited at a high level of generality (i.e., as a generic computer function of presenting output) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than mere instructions to apply the exception using a generic computer component and insignificant extra-solution activity.  mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is not patent eligible.

Claim 19 recites wherein the data container of the display page includes a display card, a table, a list, or a paragraph.
The claim recites an additional element of “wherein the data container of the display page includes a display card, a table, a list, or a paragraph.”  The particular format is insignificant extra-solution activity.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than insignificant extra-solution activity.  Insignificant extra-solution activity cannot provide an inventive concept.
The claim is not patent eligible.

Prior Art
The prior art does not teach altering, by the one or more processors of the server, the default ordered group of information set identifiers to generate an altered ordered group of information set identifiers based at least in part on prior use of the first vehicle service tool by adding a particular information set identifier to the default ordered group of information set identifiers.  In particular, as the ordering of Izuoka already takes into account the history of a particular remedy, Isuoka ¶ 0037, this would particularly teach away from further taking into account prior use of the tool to add in another solution not in the default group of information set identifiers.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883. The examiner can normally be reached Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/               Primary Examiner, Art Unit 2159